Citation Nr: 1741738	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.   13-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issues by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In February 2016, the Veteran testified before the undersigned in a Board videoconference hearing.  The transcript is of record. 

The Board notes that an appeal on the issues of entitlement to service connection for a left knee disorder, for a right knee disorder, and for a lower back disorder, to include residuals of a tailbone injury was perfected by the Veteran.  However, in a July 2016 rating decision, the RO granted service connection for these disabilities.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim must be remanded in order to obtain VA treatment records from August 2016.  In August 2016, the Veteran submitted a letter, in which he reported that he was prescribed Lisinopril from his VA primary care doctor.  The Veteran further wrote that he still experienced intermittent levels and several symptoms of hypertension.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's treatment records for his hypertension in August 2016.  These records are not currently contained in the claims file and should be obtained on remand.  VA has a duty to obtain such records when they may be relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

In the March 2016 Board remand, a VA examination was directed in order to determine whether the Veteran had hypertension; and if so, whether such disability pre-existed service; and if so, whether such pre-existing disability was not aggravated beyond its natural progression; or in the alternative, if a negative answer was provided to either of the latter two questions, whether hypertension was initially manifest in service or otherwise related to the Veteran's period of active service.   

The Veteran was afforded a VA hypertension examination in June 2016.  The examiner noted that the Veteran was not diagnosed with hypertension.  The examiner opined that the claimed hypertension is less likely as not related to high blood pressure during service.  Since then the Veteran has submitted a letter, which indicate he is currently prescribed medication for hypertension and under treatment to control his hypertension.  In light of this new evidence, the Board finds that the Veteran's claim must be remanded to the AOJ for an addendum medical opinion.  The medical addendum opinion should take into consideration this new medical evidence.  The medical addendum opinion should address evidence submitted by the Veteran and rather the in-service complaints and elevated blood pressure readings my cause the current hypertension disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, including those from the Tomah, Milwaukee, and Madison VAMC, dating from August 2016 to present. 

2.  Then, obtain an addendum medical opinion from the June 2016 examiner (or an appropriate medical professional).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The electronic claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

 (i)  Does the Veteran have a current hypertension disability?

(ii)  If the answer is affirmative in (i), is it at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension (or elevated blood pressure) noted prior to active duty increased in severity during active service between August 2004 and August 2008?  

(iii)  If the answer is affirmative in (ii), is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the hypertension during service WAS NOT beyond the natural progress of the pre-service disorder? 

In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder? 

Please note and discuss in the report the Veteran's lay assertions of record, which support his claims and August 2016 VA hypertension treatment, which prescribed the Veteran Lisinopril.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




